DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 and 11 are objected to because of the following informalities:  
Claim 1 recites “PCB”, the first instance of an acronym should be spelled out.  
Claim 11 recites “PCM”, the first instance of an acronym should be spelled out.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the opening hole".  There is insufficient antecedent basis for this limitation in the claim. Since claim 8 depends on claim 5, examiner will assume the limitation should have been “the open hole” instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 7,924,363).
Regarding claim 1, Park discloses a display device (10, Fig. 1) comprising: a display panel (11, Fig. 1); a module cover (13, Figs. 1, 9) disposed behind the display panel (note 20 is the front of the display 10, Figs. 1, 2A); a PCB (30, Fig. 9) mounted on a rear surface (inner/rear surface of 13, same as bottom surface in Fig. 9) of the module cover; a side bracket (same as 14, Figs. 1, 9) connected to a side of the PCB (top side of 30 in Fig. 9) and restricted by the rear surface of the module cover (restricted by rear surface of 13 when screwed); and a restriction member (screw 16b in Fig. 9) restricting the PCB and the side bracket to the module cover and grounding the PCB to the module cover (col. 7, lns. 1-3: “…grounding portion of the PCB 30 are fastened to a back surface of the support main 13 by screw fastening, a secure ground structure is formed…”), wherein the restriction member includes a head portion (head portion of screw shown to contact 30 as shown in Fig. 9) which is in contact with the PCB and restricts the side bracket; and a fastening portion (threaded portion of screw 16b, Fig. 9) extending from the head portion and fastened to the module cover (16b fastened to 13 as shown in Fig. 9).
Regarding claim 12, Park discloses the display device of claim 1, and Park further discloses wherein the head portion includes a small-diameter portion (sloped portion of screw in the hole of 30 in Fig. 9) which is in contact with the PCB (lower edge contacting PCB in Fig. 9); and a large-diameter portion (large flat portion below 30 in . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding claim 11, Park teaches the display device of claim 1. Park does not explicitly teach wherein the module cover is made of PCM material. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the module cover is made of PCM material in Park, since selecting a known compound to meet requirements is generally recognized as being within the level of ordinary skill in the art (citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this case, the module cover can be made of PCM material in order to have anti-corrosion property or other property such as thermal conductivity or appearance suitable for particular design direction of the product, and this yields predictable results to one of ordinary skill in the art.



Allowable Subject Matter
Claims 2-7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 2, prior arts do not teach or suggest the combination of the display device of claim 2, in particular, wherein the module cover includes a cover main body which is made of metal and in contact with the fastening portion; and a coating layer which is coated on a surface of the cover main body, has an insulation resistance higher than that of the cover main body, and is in contact with the PCB.
Re claim 3-10, prior arts do not teach or suggest the combination of the display device of claim 3, in particular, wherein the side bracket includes a bracket body having a terminal hole corresponding to a terminal provided in the PCB; and a PCB connector protruding from the bracket body and restricted by the head portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841